ORDER
WATSON, Judge:
Defendant successfully opposed’ plaintiffs motion for discovery in an action brought under section 777(c)(2) of the Tariff Act of 1930 (19 U.S.C. § 1677f(c)(2)). That action is a special proceeding in which a party seeks an order of the Court requiring the Department of Commerce or International Trade Commission to disclose confidential information submitted by other parties.
Defendant now moves for an award of costs, expenses and attorneys’ fees incurred in opposing the motion for discovery, on the ground that the motion was frivolous.
The Court cannot characterize an exploration of the limits of the discovery rules and a testing of their interaction with a new type of judicial proceeding as frivolous. Within reason, attorneys should be free to attempt imaginative or creative approaches and should even, at times, be free to attempt the impossible. In the absence of a showing of bad faith or intentional vexatiousness, the award of costs or attorneys’ fees would not be appropriate here. United States v. Standard Oil Co. of California, 603 F2d 100, 103 (9th Cir. 1979). See also, Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 421-422 (1978).
For these reasons, defendant’s motion is Denied.